



COURT OF APPEAL FOR ONTARIO

CITATION:
    Reeves v. Eddy, 2014 ONCA 91

DATE: 20140203

DOCKET: C57064

Hoy A.C.J.O., Cronk and Epstein JJ.A.

BETWEEN

John Reeves

Appellant (Plaintiff)

and

Warren
    Eddy, Conversion Internet Marketing Services, Conversion
    Marketing Communication Inc. and KYP Canada Inc.

Respondents (Defendants)

David E. Greenwood, for the appellant

Rahool P. Agarwal and Lauren Posloski, for the
    respondents

Heard: January 17, 2014

On appeal from the order of Justice Sydney N. Lederman of
    the Superior Court of Justice, dated April 19, 2013.

ENDORSEMENT

A.      Introduction

[1]

The appellant appeals from the motion judges ruling on the respondents
    motion under rules 21.01(b) and 25.06(1) of the
Rules of Civil Procedure
:
    (1) striking all the appellants claims and dismissing his action as against
    the individual respondent, Warren Eddy (Eddy); and (2) striking the
    appellants unjust enrichment claim as against all the respondents.

[2]

For the reasons that follow, we conclude that the appeal must be allowed
    in part.

B.      Claims As Against Eddy

[3]

In his Fresh as Amended Statement of Claim, the appellant claimed
    damages as against Eddy for breach of contract, misrepresentation,
quantum
    meruit
and unjust enrichment.  He also alleged that Eddy was jointly and
    severally liable with the remaining respondents under s. 131 of the
Ontario
    Business Corporations Act
(the 
OBCA
) for the accrued wages and
    expenses claimed by him and under s. 10 of the
Partnerships Act (Ontario)
for the damages he claimed, in general.  As pleaded, the appellants wrongful
    dismissal claim did not implicate Eddy in his personal capacity.

[4]

The respondents moved to strike all the claims as against Eddy on
    various grounds.  The motion judge held, at para. 6 of his reasons, that the
    appellants pleading, as it stands does not reasonably support any of the
    causes of action asserted as against Eddy personally as being independent from
    the causes of action that the plaintiff is asserting as against the corporate
    defendants.  The motion judge therefore struck all the appellants claims and
    dismissed his action as against Eddy.

[5]

We will consider the appellants proposed claims as against Eddy in
    turn.

(1)

Statutory Claims

[6]

The respondents concede that the motion judge erred by striking the
    appellants claim as against Eddy under s. 131 of the
OBCA
.  We agree.

[7]

Based on his reasons, it appears that the motion judge did not turn his
    mind specifically to the statutory claims advanced as against Eddy. 
    Nonetheless, by the terms of his order, these claims were struck.

[8]

Yet, in their Amended Notice of Motion, dated February 15, 2013, the
    respondents did not seek to strike the appellants claims under the
OBCA
and the
Partnerships Act
.  On this ground alone, these claims ought
    not to have been struck by the motion judge.

[9]

In addition, in our view, it is not plain and obvious that these claims could
    not succeed as against Eddy.  To the contrary, the facts pleaded (for example,
    at paras. 5, 7, 19, 21 and 30 of the appellants pleading) are sufficient to support
    these claims at the pleadings stage.  In respect of the appellants claim under
    the
Partnerships Act
, the respondents counsel acknowledged as much, provided
    that the appellants pleading is read as advancing this claim only as against Eddy
    in his personal capacity and the respondent, Conversion Internet Marketing
    Services, an alleged partnership, and not as against the other respondents. 
    During oral argument, the appellants counsel accepted this interpretation of
    the pleading and confirmed that this is the intended scope of this claim.

[10]

In
    these circumstances, the appellants claims under the
OBCA
and the
Partnerships
    Act
should be permitted to proceed.

(2)

Breach of Contract Claim

[11]

We
    also respectfully conclude that the motion judge erred by holding that the
    appellant had failed to plead the material facts necessary to ground his
    proposed breach of contract claim as against Eddy.

[12]

Read
    generously, as it must be, the appellants pleading includes the allegation that
    Eddy himself undertook to pay the appellant a retroactive salary of $250,000 in
    consideration for the appellants continued provision of services to the other
    respondents and knowing that the appellant was relying on Eddys commitment: see
    in particular, paras. 14  17 of the Fresh as Amended Statement of Claim.  The
    appellant further pleads that although he continued to provide the services in
    question, Eddy failed to honour this commitment.

[13]

These
    allegations, in our opinion, are sufficient to support a breach of contract
    claim as against Eddy in his personal capacity at the pleadings stage.

(3)

Quantum Meruit
Claim

[14]

In
    addition or in the alternative to his breach of contract claim, the appellant
    also seeks to advance a
quantum meruit
claim as against Eddy.  The
    motion judge also struck this claim.  In our view, he was correct to do so. 
    Simply put, as pleaded, the appellants alleged services were not provided to
    Eddy but, rather, to one or more of the other respondents.  In other words, the
    appellant does not plead that Eddy, in his personal capacity, received goods
    and services for which the appellant was not paid.  Accordingly, in our view,
    it is plain and obvious that a
quantum meruit
claim as against Eddy in
    his personal capacity cannot succeed.

(4)

Misrepresentation Claim

[15]

We
    reach a different conclusion concerning the appellants mis-representation
    claim as against Eddy.

[16]

Paragraph
    17 of the appellants pleading may be read as alleging that Eddy promised the
    appellant that he would personally pay the appellant a retroactive salary, knowing
    that the appellant would rely on this commitment as the basis for his continued
    provision of services to the other respondents.  In addition, paragraph 22(b)
    of the pleading alleges that at the time Eddy made this commitment, he did not
    intend to honour it.

[17]

Before
    this court, the appellant argues that by telling the appellant that he would
    pay him the retroactive salary, Eddy represented that he intended to honour his
    promise to do so.  This, the appellant says, was an actionable
    misrepresentation because, at the time of making this statement, Eddy, in fact,
    had no intention of doing so.

[18]

The
    facts pleaded in support of this misrepresentation claim are thin.  However, if
    the facts pleaded are proven, they arguably could establish misrepresentation
    on the authority of
Queen v. Cognos Inc.
, [1993] 1 S.C.R. 87;
Moin
    v. Blue Mountains (Town)
(2000), 135 O.A.C. 278 (C.A.); and
Calvin
    Forest Products v. Tembec Inc.
(2006), 208 O.A.C. 336 (C.A.).

[19]

Accordingly,
    in our opinion, the appellants misrepresentation claim as against Eddy should
    also be allowed to proceed.

C.      Claims As Against All
    the Respondents

[20]

It
    remains to consider the appellants unjust enrichment claim as against all the
    respondents.

[21]

The
    respondents argued before the motion judge that this claim must fail because
    the appellant did not plead any tangible benefit gained by any of the respondents
    as a result of the appellants alleged deprivation.

[22]

The
    motion judge agreed and struck this claim in its entirety.  On this appeal, the
    appellant argues that, in so doing, the motion judge erred by misconstruing
Peel
    (Regional Municipality) v. Canada; Peel (Regional Municipality v. Ontario
,
    [1992] 3 S.C.R. 762.  We agree.

[23]

Peel
holds, at para. 46, that the benefit required to support an unjust enrichment
    claim may involve the positive conferral of a benefit upon the defendant. 
    However,
Peel
also recognizes that a benefit may be negative 
in
    the sense that the benefit conferred upon the defendant is that he or she was
    spared an expense which he or she would have been required to undertake, i.e.
    the discharge of a legal liability
(emphasis added).

[24]

The
    appellant argues that Eddy was unjustly enriched because he was spared the
    necessity of being compelled to hire someone in the appellants stead to
    perform the services rendered by the appellant.  This, the appellant submits,
    is a negative benefit within the meaning of
Peel
.

[25]

There
    are two difficulties with this argument.  First, the appellant pleads that his
    services were provided, not to Eddy, but to the other respondents and that his
    employment agreement was with those respondents, not Eddy.  Thus, on the
    appellants own pleading, the benefit of the services he provided flowed to the
    other respondents.

[26]

Second,
    the appellants pleading contains no material facts regarding the nature of any
    tangible benefit allegedly realized by Eddy in his personal capacity by reason
    of the appellants provision of services to the other respondents.  For
    example, as the appellants counsel candidly acknowledged on this appeal
    hearing, the appellant does not in fact plead that Eddy benefited personally
    from the appellants continued provision of services by reason of being
    relieved of the obligation to fund the other respondents to permit their payment
    of the appellant for his services.

[27]

The
    omission of such material facts in connection with Eddy is fatal to a claim of
    unjust enrichment as against him personally.  We therefore conclude that the motion
    judge was correct to strike this claim.

[28]

In
    contrast, at para. 22(c) of his pleading, the appellant expressly alleges as
    against the other respondents that they were unjustly enriched because they
    received: (1) the appellants services without paying for them; and (2) the
    benefit of goods and services (the business expenses) that the appellant paid
    for.

[29]

In
    our view, it is not plain and obvious that this unjust enrichment claim will
    fail.  The facts pleaded against the respondents other than Eddy are tantamount
    to a claim that they received a tangible, negative benefit from the appellant
    because he provided services and made business expenditures, without
    compensation, that these respondents would otherwise have been required to
    undertake or incur.  Read in this fashion, this claim potentially satisfies the
    benefit requirement discussed in
Peel
.

D.      Disposition

[30]

For
    the reasons given, the appeal is allowed, in part, by: (1) setting aside the
    motion judges order striking all claims and dismissing the action as against
    Eddy; (2) reinstating the appellants statutory claims under the
OBCA
and the
Partnerships Act
and his breach of contract and
    misrepresentation claims as against Eddy; and (3) reinstating his unjust
    enrichment claim as against the respondents other than Eddy.  In all other
    respects, the appeal is dismissed.

[31]

The
    appellant has been largely successful on appeal.  In our view, he is entitled
    to some costs of the appeal, fixed in the total amount of $3,000, inclusive of
    disbursements and all applicable taxes.

[32]

The
    motion judge awarded the respondents their costs, fixed in the amount of
    $5,000.  Based on our disposition of this appeal and as agreed by the parties,
    the motion judges costs award is set aside and the appellant is granted costs
    of the motion below, in the total amount of $5,000, as fixed by the motion
    judge.

Alexandra
    Hoy A.C.J.O.

E.A. Cronk
    J.A.

Gloria
    Epstein J.A.


